MEMORANDUM **
Bryan John Trinidad appeals from the 78-month sentence imposed following his guilty-plea conviction for possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Trinidad contends that the district court did not adequately address the 18 U.S.C. § 3553(a) factors, and that his sentence is unreasonable.
The record reflects that the district court adequately explained its decision, see United States v. Perez-Perez, 512 F.3d 514, 516 (9th Cir.2008), and the sentence was reasonable, see United States v. Cherer, 513 F.3d 1150, 1160-61 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.